DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 5, 7-12, 14-23 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
         
With respect to the allowed independent claim 1:
The closest primary prior art,  Evans, V et al. (US 20170126937, hereinafter “Evans”), teaches:
“A method of sliding control for a sliding assembly of an electronic device (FIG. 6 is a flowchart of a method to provide a camera, associated with the mobile device 100), the electronic device (mobile device 100) comprising a body (outer casing 140) and a driving assembly (According to one embodiment, the camera 120 moves linearly inside the camera port 110. The linear motion can be achieved using a linear guide, rack and pinion, a spring, etc, Para. [0021]), and the driving assembly being configured to drive the sliding assembly to slide between a first position in which the sliding assembly is received in the body (the camera 120 retracts inside the camera port 110, Para. [0034]) and a second position in which the sliding assembly is exposed from the body (When the camera 120 is active, the camera 120 protrudes from the outer casing 140, Para. [0034]); a camera being disposed on the sliding assembly (Fig. 1; camera 120), the method comprising: determining whether a current scenario feature meets a preset turn-off condition (retracting the camera 120 into the camera port 110) of the camera in response to detecting that the driving assembly drives the sliding assembly to slide from the first position to a target position (The camera 120 is operable to, when the camera is inactive, retract inside the camera port 110, and align with each surface in the plurality of surfaces associated with outer casing 140, so that the camera 120 becomes unnoticeable when inactive. The camera 120 is operable to, when the camera is active, protrude from the outer casing 140 associated with the mobile device, and position the aperture 130 to receive light mostly unobstructed by the mobile device, Paras. [0018]-[0019]) and activating the camera (When the camera 120 is active, the camera 120 protrudes from the outer casing 140, Para. [0034]).”
The closest secondary prior art,  CN109922169, teaches:
“the method comprising: acquiring a preset slide-retracting delay duration (If the parameter value is greater than zero and less than the preset maximum value) corresponding to the current scenario feature by an application interface in response to the current scenario feature meeting the preset turn-off condition of the camera (If the parameter value is a preset maximum value, it is determined that the current position of the image acquisition device 11 is all located outside the fuselage of the terminal. If the parameter value is greater than zero and less than the preset maximum value, in the embodiment of the present disclosure, each parameter value corresponds to one position of the image acquisition device 11, and the processing component 14 May use the position corresponding to the current parameter value as the current position of the image acquisition device 11 according to a correspondence between a preset parameter value and a position, see attached translation, page 6; lines 27-page 7; lines 8); timing until the slide-retracting delay duration expires (driving duration, Page 5); sending a sliding-in instruction to the driving assembly; and driving the sliding assembly to slide from the target position to the first position by the driving assembly in response to the sliding-in instruction (whether to send a control signal to the sliding assembly is determined according to the current position of the image acquisition device; The control signal is a signal used for controlling the sliding assembly to perform target operation, In this step, the processing component 14 can determine whether to send the control signal to the sliding assembly 12 according to the current position of the image acquisition device 11, and if the current position of the image acquisition device 11 is at least partially located outside the fuselage of the terminal, it is determined that the control signal needs to be sent to the sliding assembly 12, otherwise, the control signal is not sent to the sliding assembly 12 Accordingly, if a control signal sent by the processing assembly 14 is received by the sliding assembly 12, the sliding rod 12-1 can be driven by the motor 12-3 to perform a target operation along the sliding rail 12-2 according to the control signal, see attached translation, page 6; lines 27-page 7; lines 8).”

However, the closest prior arts, Evans and CN109922169, whether taken alone or combination, do not teach or suggest the following novel features:
 	“the method comprising , wherein acquiring the preset slide-retracting delay duration corresponding to the current scenario feature by the application interface in response to the current scenario feature meeting the preset turn-off condition of the camera comprises: determining that the current scenario feature meets the preset turn-off condition of the camera in response to acquiring a turn-off instruction to the camera sent by an application currently performing the camera, acquiring an identifier of the application, and acquiring the preset slide-retracting delay duration by the application interface, wherein the preset slide-retracting delay duration corresponds to the identifier of the application and the turn-off instruction; or monitoring a data stream of an audio component during a scenario of an application performing video communication via the camera, determining that the current scenario feature meets the preset turn-off condition of the camera in response to monitoring no data stream of the audio component within a preset time, and acquiring the preset slide-retracting delay duration by the application interface, wherein the preset 4860-5452-9037, v. 1U.S. Patent Application Serial No. 17/164,255Page 3 of 13 Reply Responsive to Office Action dated January 31, 2022 Reply dated: April 25, 2022 slide-retracting delay duration corresponds to the scenario of the application performing the video communication; or determining whether an application calls an audio component in response to monitoring that the application performing the camera switches from a foreground to a background; determining whether the audio component has a data stream within a preset time in response to the application calling the audio component; determining that the current scenario feature meets the preset turn-off condition of the camera in response to the application calling no audio component; and acquiring the preset slide-retracting delay duration by the application interface in response to the current scenario feature meeting the preset turn-off condition of the camera, wherein the preset slide-retracting delay duration corresponds to an identifier of the application”, in combination with all the recited limitations of the claim 1.
 	Claims 2, 5, 7 and 8 are allowed as those inherit the allowable subject matter from clam 1.

With respect to the allowed independent claim 9:
The closest primary prior art,  Evans, V et al. (US 20170126937, hereinafter “Evans”), teaches:
“a electronic device (mobile device 100) comprising a body (outer casing 140), a sliding assembly, wherein a camera is disposed on the sliding assembly (the camera is placed inside the mobile device, and can be extended outside the mobile device when the camera is activated. In embodiments of the invention the camera can be any of a front facing camera, a back facing camera, a 360° camera, etc. When the camera is inactive the camera is retracted inside the mobile device, and is unnoticeable to the user, Para. [0016]), and a driving assembly (According to one embodiment, the camera 120 moves linearly inside the camera port 110. The linear motion can be achieved using a linear guide, rack and pinion, a spring, etc, Para. [0021]), and the driving assembly being configured to drive the sliding assembly to slide between a first position in which the sliding assembly is received in the body (the camera 120 retracts inside the camera port 110, Para. [0034]) and a second position in which the sliding assembly is exposed from the body (When the camera 120 is active, the camera 120 protrudes from the outer casing 140, Para. [0034]); a memory (Fig. 10; t memory), a processor (Fig. 10; processor), electrically connected to the sliding assembly (Fig. 10; processor), a computer program, stored on the memory and executable by the processor (FIG. 10 is a diagrammatic representation of a machine in the example form of a computer system 1000 within which a set of instructions, for causing the machine to perform any one or more of the methodologies or modules discussed herein, may be executed, Para. [0043]), wherein the processor performs a sliding control method for the sliding assembly in response to executing the computer program (FIG. 6 is a flowchart of a method to provide a camera, associated with the mobile device 100), and the method comprises: determining whether a current scenario feature meets a preset turn-off condition (retracting the camera 120 into the camera port 110) of the camera in response to detecting that the driving assembly drives the sliding assembly to slide from the first position to a target position (The camera 120 is operable to, when the camera is inactive, retract inside the camera port 110, and align with each surface in the plurality of surfaces associated with outer casing 140, so that the camera 120 becomes unnoticeable when inactive. The camera 120 is operable to, when the camera is active, protrude from the outer casing 140 associated with the mobile device, and position the aperture 130 to receive light mostly unobstructed by the mobile device, Paras. [0018]-[0019]) and activating the camera (When the camera 120 is active, the camera 120 protrudes from the outer casing 140, Para. [0034]).”	The closest secondary prior art,  CN109922169, teaches:
“the method comprising: acquiring a preset slide-retracting delay duration corresponding to the current scenario feature by an application interface in response to the current scenario feature meeting the preset turn-off condition of the camera (If the parameter value is a preset maximum value, it is determined that the current position of the image acquisition device 11 is all located outside the fuselage of the terminal. If the parameter value is greater than zero and less than the preset maximum value, in the embodiment of the present disclosure, each parameter value corresponds to one position of the image acquisition device 11, and the processing component 14 May use the position corresponding to the current parameter value as the current position of the image acquisition device 11 according to a correspondence between a preset parameter value and a position, see attached translation, page 6; lines 27-page 7; lines 8); timing until the slide-retracting delay duration expires; sending a sliding-in instruction to the driving assembly; and driving the sliding assembly to slide from the target position to the first position by the driving assembly in response to the sliding-in instruction (whether to send a control signal to the sliding assembly is determined according to the current position of the image acquisition device; The control signal is a signal used for controlling the sliding assembly to perform target operation, In this step, the processing component 14 can determine whether to send the control signal to the sliding assembly 12 according to the current position of the image acquisition device 11, and if the current position of the image acquisition device 11 is at least partially located outside the fuselage of the terminal, it is determined that the control signal needs to be sent to the sliding assembly 12, otherwise, the control signal is not sent to the sliding assembly 12 Accordingly, if a control signal sent by the processing assembly 14 is received by the sliding assembly 12, the sliding rod 12-1 can be driven by the motor 12-3 to perform a target operation along the sliding rail 12-2 according to the control signal, see attached translation, page 6; lines 27-page 7; lines 8).”
However, the closest prior arts, Evans and CN109922169, whether taken alone or combination, do not teach or suggest the following novel features:
 	“wherein at least two distance sensors are disposed on the sliding assembly, a line connecting the at least two distance sensors is not perpendicular to a sliding direction of the sliding assembly, and the distance sensor is electrically connected to the processor; and the processor is configured to receive detection signal values of the at least two distance sensors and determine a position of the sliding assembly relative to the body based on the at least two detection signal values”, in combination with all the recited limitations of the claim 9.
Claims 10-12, 14-16, 21 and 22 are allowed as those inherit the allowable subject matter from clam 9.

With respect to the allowed independent claim 17:
The closest primary prior art,  Evans, V et al. (US 20170126937, hereinafter “Evans”), teaches:
“A non-transitory computer-readable storage medium storing a computer program which, when executed by a processor, causes the processor perform a sliding control method for a sliding assembly of an electronic device (FIG. 6 is a flowchart of a method to provide a camera, associated with the mobile device 100), the electronic device (mobile device 100) comprising a body (outer casing 140) and a driving assembly (According to one embodiment, the camera 120 moves linearly inside the camera port 110. The linear motion can be achieved using a linear guide, rack and pinion, a spring, etc, Para. [0021]), and the driving assembly being configured to drive the sliding assembly to slide between a first position in which the sliding assembly is received in the body (the camera 120 retracts inside the camera port 110, Para. [0034]) and a second position in which the sliding assembly is exposed from the body (When the camera 120 is active, the camera 120 protrudes from the outer casing 140, Para. [0034]); a camera being disposed on the sliding assembly (Fig. 1; camera 120), the method comprising: determining whether a current scenario feature meets a preset turn-off condition (retracting the camera 120 into the camera port 110) of the camera in response to detecting that the driving assembly drives the sliding assembly to slide from the first position to a target position (The camera 120 is operable to, when the camera is inactive, retract inside the camera port 110, and align with each surface in the plurality of surfaces associated with outer casing 140, so that the camera 120 becomes unnoticeable when inactive. The camera 120 is operable to, when the camera is active, protrude from the outer casing 140 associated with the mobile device, and position the aperture 130 to receive light mostly unobstructed by the mobile device, Paras. [0018]-[0019]) and activating the camera (When the camera 120 is active, the camera 120 protrudes from the outer casing 140, Para. [0034]).”	The closest secondary prior art,  CN109922169, teaches:
the method comprising: acquiring a preset slide-retracting delay duration corresponding to the current scenario feature by an application interface in response to the current scenario feature meeting the preset turn-off condition of the camera (If the parameter value is a preset maximum value, it is determined that the current position of the image acquisition device 11 is all located outside the fuselage of the terminal. If the parameter value is greater than zero and less than the preset maximum value, in the embodiment of the present disclosure, each parameter value corresponds to one position of the image acquisition device 11, and the processing component 14 May use the position corresponding to the current parameter value as the current position of the image acquisition device 11 according to a correspondence between a preset parameter value and a position, see attached translation, page 6; lines 27-page 7; lines 8); timing until the slide-retracting delay duration expires; sending a sliding-in instruction to the driving assembly; and driving the sliding assembly to slide from the target position to the first position by the driving assembly in response to the sliding-in instruction (whether to send a control signal to the sliding assembly is determined according to the current position of the image acquisition device; The control signal is a signal used for controlling the sliding assembly to perform target operation, In this step, the processing component 14 can determine whether to send the control signal to the sliding assembly 12 according to the current position of the image acquisition device 11, and if the current position of the image acquisition device 11 is at least partially located outside the fuselage of the terminal, it is determined that the control signal needs to be sent to the sliding assembly 12, otherwise, the control signal is not sent to the sliding assembly 12 Accordingly, if a control signal sent by the processing assembly 14 is received by the sliding assembly 12, the sliding rod 12-1 can be driven by the motor 12-3 to perform a target operation along the sliding rail 12-2 according to the control signal, see attached translation, page 6; lines 27-page 7; lines 8).”
However, the closest prior arts, Evans and CN109922169, whether taken alone or combination, do not teach or suggest the following novel features:
“the method comprising acquiring a sliding speed corresponding to the current scenario feature and driving the sliding assembly to slide from the target position to the first position by the driving assembly in response to the sliding speed; or acquiring a sliding duration corresponding to the current scenario feature and driving the sliding assembly to slide from the target position to the first position by the driving assembly in response to the sliding duration; or determining the sliding speed corresponding to the sliding assembly according to the target position, the first position, and the sliding duration in response to acquiring the sliding duration corresponding to the current scenario feature, and driving the sliding assembly to slide from the target position to the first position by the driving assembly in response to the sliding speed”, in combination with all the recited limitations of the claim 17.
Claims 18-20 and 23 are allowed as those inherit the allowable subject matter from clam 17.


Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641